Citation Nr: 0205252	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  96-19 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for sinusitis.

2. Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a disabilities 
involving the left ankle and foot.

4.  Entitlement to a higher initial rating for a service-
connected right heel disability, currently rated as 10 
percent.

REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to May 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for a left knee disability, sinusitis and a left 
ankle disability.  That rating decision also granted service 
connection for right heel pain secondary to possible neuroma 
of the calcaneal or inter nerves, which was assigned a 10 
percent evaluation from May 10, 1995.  The veteran's claims 
folder was transferred to the St. Petersburg, Florida, RO, 
due to a change in the veteran's residence.

In June 1997, the veteran testified at a hearing before the 
hearing officer of the St. Petersburg, Florida RO.  In 
November 1998 during the pendency of this appeal, the Board 
remanded this case to the RO for further development.  



FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The veteran's right ankle disability is manifested by a 
range of motion that is within normal limits, strength of 
5/5, and no gross sensory deficits.

3.  No competent medical evidence of record to show that the 
veteran currently has sinusitis.

4.  A left knee disability is of service origin.

5.  A disability of the left ankle and foot is of service 
origin.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for a service-connected right heel disability have 
not been met. 38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 5271 (2001).

2.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303 (2001).

3.  A left knee disability was incurred during active duty. 
§38 U.S.C.A. 1110, (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).

4.  A disability involving the left ankle and foot was 
incurred during active duty.  §38 U.S.C.A. 1110, (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  The VCAA 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In the present case, by virtue of the statement of the case 
and the supplemental statements of the case the veteran and 
his representative were notified of the evidence necessary to 
substantiate his claims.  Also, the RO in a November 2001 
letter informed the veteran of the contents of the VCAA.

The VA also has a duty to assist the veteran in developing 
the evidence.  See 38 U.S.C.A. § 5107.  The RO obtained the 
veteran's service medical records and all pertinent available 
treatment records identified by the veteran.   The veteran 
has undergone VA examinations of his claimed disorders on 
appeal here, most recently in May 2000 and participated in a 
hearing at the RO.  The Board concludes, therefore, that the 
VA has met its duties under the VCAA and 66 Fed. Reg. 45631 
(2001) (to be codified at 38 C.F.R. § 3.159) and that the 
current decision is not prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

I. Factual Background

Service medical records include the July 1992 reports of 
medical history and medical examination at enlistment.  The 
report of medical history shows no pertinent history of 
complaints referable to the claimed disabilities.  The report 
of medical examination shows no abnormalities referable to 
the claimed disabilities.

Service medical records show that in September 1993 the 
veteran was seen for complaints of pain for the previous year 
in the heel of his right foot.  He stated that he first 
noticed the pain during basic training.  He complained that 
he felt a sharp pain when he put any pressure on his right 
heal.  The treatment report contains an assessment of mild 
tendinitis at the calcaneus.  Subsequent service medical 
records show treatment in 1993 and 1994 show complaints of 
right heel pain and assessments included plantar fasciitis, 
tarsal tunnel syndrome and rule out fracture, for which the 
veteran underwent physical therapy.

A January 1995 private report of bone scan of both feet 
contains findings of moderate increased activity at the 
posterior calcaneus and mid foot bilaterally; no areas of 
intense activity to suggest stress fracture; these likely 
represent stress changes.  The impression was mild increased 
activity as described above, most prominent at the posterior 
inferior calcaneus bilaterally.  The examiner opined that 
this likely represented stress change (no findings of 
fracture or stress fracture at this time), but that however, 
this type of pattern could progress to stress fracture if 
activity level was not reduced.   

Service medical records show that the veteran was seen in 
February 1995 for complaints of cold symptoms for the past 
two days.  The assessment was upper respiratory infection.

A February 1995 Medical Board report of medical history shows 
that the veteran reported a history of heel pain for two 
years and no improvement.  The report of medical examination 
at that time noted an abnormality of the feet on physical 
examination, with a notation of TTP (tenderness to palpation) 
of the heel, right more than left.  The examination report's 
summary of defects and diagnoses listed bilateral heel pain, 
noting that the veteran was currently followed by orthopedics 
on a P3 profile.  

Later in February 1995 the veteran underwent an orthopedic 
evaluation inconjunction with a review by a Medical 
Evaluation Board.  At that time the veteran reported he had 
had right heel pain for two years despite injections with 
steroids and other therapies.  He currently had a profile 
using high tech sneakers as he was unable to wear boots.  He 
complained that at the end of the day after walking, he had a 
tingling in the sole of his foot and pain at the anterior 
medial aspect of the calcaneal tuberosity of his heel.  
Occasionally he had some radiation up the calf and a 
sensation of walking on a rock or a nail.  He also reported a 
recent onset of left heel cord tenderness and left knee 
crepitus.

The examination of the right foot revealed tenderness on the 
anterior medial aspect of the calcaneal tuberosity of the 
heel.  With pressure there, he had some tingling in the 
plantar aspect of the foot.  He had no tenderness behind the 
medial malleolus where the posterior tibial nerve was, or any 
anterior plantar fasciitis.  He was neurovascularly intact 
distally.  The left knee had crepitus with flexion and 
extension, with pain felt behind the knee cap.  He had no 
significant medial lateral joint line tenderness.  The 
collaterals ligaments were stable.  Examination of the left 
ankle showed tenderness along the Achilles tendon insertion, 
which was mild.  There was no significant swelling noted, 
consistent with mild tendinitis.  X-ray examination showed a 
normal foot series.  There was no spur in the calcaneal 
tuberosity.  Bone scan showed a mild increased activity at 
the posterior calcaneus in the mid-foot bilaterally.  There 
were no areas to suggest a stress fracture, but it was felt 
these findings may represent stress changes.

The February 1995 Medical Evaluation Board report of 
examination concluded with a diagnosis of (1) right heel 
pain, possibly related to neuroma of the calcaneal or inter-
nerves of the right foot, and (2) left knee patello-femoral 
pain and left ankle mild Achilles tendinitiswhich were 
incurred while entitled to base pay.   It was determined that 
the veteran was unfit for active duty and a combined 20 
percent rating was recommended.  The veteran received a 
disabiity discharge.  

After service, the veteran testified at a June 1997 hearing 
at the RO.  He gave testimony as to complaints regarding his 
right ankle and heel symptoms as well as to the symptoms and 
etiology of his claimed sinusitis, left knee and disability 
involving his left ankle and foot.  He testified that his 
right ankle and heel symptoms included a sharp pain in the 
leg up to the knee.  He believed that he had a left knee 
disorder that was caused by compensating for the right foot, 
putting pressure on the left leg.  The veteran testified that 
he had the same symptoms in his left ankle or foot as he had 
on his right side.  The veteran staeded that he had had 
sinusitis his whole life, which had been seasonal before 
service.  He testified that his sinusitis was treated during 
service and that it had been treated as a common cold.  His 
symptoms included congestion, sneezing, watery eyes, and 
acute headache.  He testified that he had told the examiner 
during his separation treatment but did not know if this was 
documented.

Of record is a July 1995 report of a psychological 
examination conducted in conjunction with vocational 
rehabilitation.  At the time the veteran reported disabilies 
which includedboth heels, left knee, ankles, and sinusitus.

A VA orthopedic examination September 1997, the veteran was 
examined for his left ankle, both feet, both knees and 
calcanei.  He reported that he began having right heel pain 
in September 1992 during basic training.  He subsequently was 
limited to his running ability secondary to severe pain in 
the right heel and was placed on light duty and received 
therapy without relief of pain.  He reported that he began 
experiencing pain in the left knee and left heel in 1994.  
The left knee pain was specifically anterolateral and he had 
some left heel pain similar to the right heel pain.  The 
veteran complained that presently, he had constant pain in 
the right heel which was worse in the evenings; and worse 
than the pain of the left heel.  He complained of bilateral 
anterior knee pain.  He complained of some subjective 
sensation of numbness extending medially and laterally on 
occasion on both heels of both legs.  

On examination of the left ankle, there was no effusion or 
ecchymosis.  He had full range of motion of dorsiflexion, 
plantar flexion, eversion and inversion.  He had good 
subtalar motion bilaterally.  On examination of both feet, 
the examiner found no obvious bony abnormalities and no fixed 
deformities of hind foot, mid foot or forefoot.  No toe 
abnormalities were noted.  The veteran had good ankle 
dorsiflexion, plantar flexion, inversion, eversion and 
strength was 5/5 in both feet.  Sensation was intact to 
dorsal and plantar surfaces of both feet.  Capillary refill 
was normal.  The veteran did have some tenderness to 
palpation over the medial facet of the calcaneus on the right 
and mild tenderness on the left foot as well.  The veteran 
did have some tenderness medially over the takeoff of the 
medial and lateral plantar nerves, but did not have severe 
sensitivity or any skin mottling to suggest reflex 
sympathetic dystrophy or permanent nerve injury.

On examination of calcanei, the examiner found no 
abnormalities except some mild tenderness over posterior 
medial facets bilaterally.  Stressing of the mid foot showed 
no tenderness.  He had good subtalar motion bilaterally.  
Examination of both knees showed a full flexion and 
extension, and no effusion was present.  He had good tracking 
with mildly positive J sign on the right.  Apprehension sign 
was negative bilaterally.  Anterior drawer was negative 
bilaterally.  Medial and lateral stressing was negative 
bilaterally.  McMurray test was negative bilaterally.  X-ray 
examination of both knees, both feet, lateral of both ankles, 
and lateral of both calcanei, was normal.  The September 1997 
VA examination report concluded with diagnoses of (1) chronic 
bilateral heel pain, etiology undetermined with questionable 
history of old stress fracture, right calcaneus; and (2) 
bilateral knee pain, probable patellofemoral joint pain.

There are various VA medical records reflecting treatment 
from 1997 through 1999 for different medical conditions and 
disorders.

The report of a May 2000 VA orthopedic examination shows 
complaints of continuous pain about the right heel.  The 
veteran complained of difficulty standing and walking 
secondary to pain.  When walking barefoot, he tended to walk 
up on the balls of his feet because of such pain in the heels 
which was like he was standing on nails.  He currently wore 
two socks and orthotics just to get around.  He indicated 
that because his right heel was bothering him so much he felt 
that he began favoring his left side and subsequently began 
having similar complaints on his left side.  He denied any 
problems with the foot and ankle per se, but rather that he 
had the same heel pain on his left side as well as his right.  
The pain on both sides was the same, as if he were stepping 
on nails.  He reported that the only treatment he had had on 
the left side was orthotics.  The veteran complained that any 
activity involving using his heels would cause pain; and 
during flare-ups he was essentially immobilized.  He reported 
taking Motrin in the past with some relief.

Regarding his left knee, he complained that he had left knee 
pain and a grabbing sensation about the inferior aspect of 
his knee caps, or patella.  He stated that this began about a 
year after his heel pain began and he thought that it may be 
related to a change or alteration because of the pain.   

On examination of the right heel, the examiner found that the 
right heel demonstrated no obvious bony abnormality.  Motion 
was totally within normal limits.  The right heel showed 5 
degrees of eversion and 10 to 15 degrees of inversion at the 
subtalar joint.  His dorsiflexion and plantar flexion was 
unchanged from previous examination and was normal.  His 
strength was 5/5 throughout the foot.  Banging on the heel 
caused some pain that radiated up the leg.  This was not a 
dermatomal distribution.  The veteran also had pain when 
pressing on the most inferior aspect of the calcaneus in the 
origin of the plantar fascia.  Otherwise, the examination was 
unremarkable and there were no gross sensory deficits.  

The examination report records that examination of the left 
foot was similar to that for the right side.  The report 
noted an essentially normal examination other than pain to 
deep palpation, posterior aspect of the calcaneus with direct 
pressure on about the entire heel.  On examination of the 
left knee, findings were made including that there was pain 
to palpation just inferior to the patella indicating that the 
veteran had some patellar tendonitis.  X-ray examination of 
the knee was normal, and X-ray examination of the right and 
left heel was essentially unremarkable.  The impressions were 
patellar tendonitis, or jumpers knee, and bilateral heel 
pain, with some evidence chronically for bilateral calcaneal 
stress fractures, as well as some mild underlying plantar 
fasciitis, which could be aggravated essentially due to the 
veteran's gait due to his ambulatory changes due to his heel 
pain. 

The examiner stated that the veteran did not have pain in a 
nerve distribution which was dermatomal.  the veteran did not 
have any pain with range of motion of the joints involved; 
there was no excess fatigability; incoordination would merely 
be incoordination due to functional limitations for pain.  
The examiner noted that the veteran stated that his 
functional loss as the result of flare-ups was that he had to 
be immobilized because the pain was so bad it gave him 
migraines and he was unable to walk without endangering 
himself.  Regarding the left knee, the examiner believed that 
the veteran had jumper's knee or patellar tendonitis.  The 
examiner opined that the veteran did not have any left ankle 
or foot pain; he had heel pain and his bilateral heel pain 
was yet to be determined.  Regarding the left ankle and foot, 
the examiner stated that the veteran had some underlying 
calcaneal stress fractures with possible exacerbation of 
plantar fasciitis for which he had been treated with multiple 
modalities for eight years without relief, which appeared to 
constitute a chronic disability. 

II. Analysis

A.  Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
right heel disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2001).  The Board attempts to determine the 
extent to which service-connected disabilities adversely 
affect the veteran's ability to function under the ordinary 
conditions of daily life, and the assigned ratings are based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.10 (2001).

Separate diagnostic codes identify the various disabilities.  
If there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2001).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. § 4.20 
(2001).  

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

Since the present appeal arises from an initial rating 
decision that established service connection and assigned the 
initial disability evaluation, it is not the present level of 
disability that is of primary importance.  Instead, the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1999) must also be considered, 
and that examinations upon which rating decisions are based 
must adequately portray the extent of the functional loss due 
to pain "on use or due to flare-ups." DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  Inquiry will be directed to 
considerations of less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, or pain on movement, swelling, deformity or 
atrophy of disuse or instability.  38 C.F.R. §§ 4.40, 4.45 
(2001).

The veteran's testimony and statements are deemed competent 
with regard to the description of the symptoms of his 
disorders.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record in conjunction with the pertinent 
rating criteria previously set forth.

The veteran has service connection status for right heel pain 
due to possible neuroma of calcaneal or inter nerves, which 
is not specifically listed as a disability in the Rating 
Schedule.  38 C.F.R. Part 4.  Accordingly, it must be rated 
by analogy. 38 C.F.R. § 4.20.  The RO rated the disability 
under Diagnostic Code 5271, which pertains to limitation of 
motion of the ankle.  Under that code a 10 percent evaluation 
may be assigned for moderate limitation of motion of the 
ankle.  When there is marked limitation of motion of the 
ankle, a maximum 20 percent evaluation may be assigned under 
Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2001).

The Board notes that the applicable regulations contain a 
number of other provisions relating to the ankle joint and to 
the foot.  The veteran's disability could be evaluated under 
the criteria for ankylosis of the ankle, ankylosis of the 
subastragalar or tarsal joint, malunion of Os calcis or 
astragalus, or astragalectomy as specified in 38 C.F.R. § 
4.71a, Diagnostic Codes 5270, 5272, 5273 and 5274.  Under 
Diagnostic Code 5270, a 20 percent evaluation is warranted 
for ankylosis of the ankle in plantar flexion less than 30 
degrees.  Ankylosis of the subastragalar or tarsal joint in a 
poor weight-bearing position warrants a 20 percent evaluation 
under Diagnostic Code 5272.  Malunion of os calcis or 
astragalus with marked deformity warrants a 20 percent 
evaluation under Diagnostic Code 5273.  An astragalectomy 
would result in a 20 percent evaluation under Diagnostic Code 
5274.

The regulations provide that normal range of motion of the 
ankle is from 0 to 20 degrees of dorsiflexion, and from 0 to 
45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

The veteran has stated and testified that he experiences 
constant pain in his right heel, which worsens with certain 
activities and caused immobilization during flare-ups.  The 
most recent VA examination showed that the right heel 
demonstrated no obvious bony abnormality and there were no 
gross sensory deficits.  Motion was totally within normal 
limits; dorsiflexion and plantar flexion was normal.  
Strength was 5/5 throughout the foot.  The right heel showed 
5 degrees of eversion and 10 to 15 degrees of inversion at 
the subtalar joint.  Banging on the heel caused some pain 
that radiated up the leg, and pressing on the most inferior 
aspect of the calcaneus in the origin of the plantar fascia 
caused pain.  Otherwise, the examination was unremarkable.

After carefully reviewing the evidence, the Board concludes 
that an increased evaluation is not warranted.  The evidence 
shows that the veteran had good or normal motion in the right 
ankle and thus the disability does not meet the criteria 
required for an evaluation in excess of 10 percent under 
Diagnostic Code 5271.  The Board also notes that the clinical 
findings do not disclose that the veteran has ankylosis of 
the right ankle.  As such, Diagnostic Codes 5270 and 5272 are 
not for application.  The veteran has also not undergone an 
astragalectomy and he does not have malunion of either os 
calcis or astragalus with respect to the right ankle; 
therefore, Diagnostic Codes 5274 and 5273 are also not for 
application.  

There are also various Diagnostic Codes which pertain to 
disabilities of the foot. Generally, disabilities of the foot 
are rated in accordance with 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276-5284.  However, the veteran is service-connected 
for a right heel disability, which is rated by analogy to an 
ankle disability.  The record does not show foot 
symptomatology as to allow consideration under these codes 
addressing the foot. 

Thus after reviewing the evidence, the Board can find no 
basis under the appropriate Diagnostic Codes to grant the 
veteran an evaluation in excess of the existing 10 percent 
for the right heel disability as the criteria for a rating in 
excess of 10 percent have not been satisfied.  The Board has 
considered functional impairment as set forth in the DeLuca 
case, and has considered the examiner's opinion on this issue 
during the May 2000 VA examination.  However, in view of that 
opinion and the normal findings regarding range of motion 
ability and strength, the Board finds that the degree of 
functional impairment due to pain is adequately reflected in 
the current 10 percent rating.  

Accordingly, a rating higher than 10 percent for a service-
connected right heel disability is not warranted, and the 
claim must be denied. The Board finds that the evidence shows 
that this level of impairment due to that disability has 
existed since the effective date of the grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

The record reflects that the RO considered the issue of 
entitlement to an extraschedular rating under the criteria of 
38 C.F.R. § 3.321(b)(1) as to the service-connected right 
heel disability.  In reaching a determination here, the Board 
finds that the evidence does not suggest that this disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards or to warrant referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  For example, the 
right heel disability does not require frequent periods of 
hospitalization, nor does it present marked interference with 
employment that has not already been contemplated by the 
currently assigned schedular evaluation.  

In light of all evidence of record, the Board finds that the 
veteran's disability picture does not approximate the 
criteria necessary for a higher disability evaluation.  38 
C.F.R. § 4.7.  In this regard the evidence is not in 
equipoise, but is against a higher rating.  Thus the benefit 
of the doubt cannot be applied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Service Connection

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 U.S.C.A. § 1110, 1131.  

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service. Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

While the veteran is capable of providing evidence of 
symptomatology, as a layperson, he is not capable of opining 
on matters requiring medical knowledge.  See Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 
379, 384 (1995).  The evidence of record fails to show that 
the veteran currently has sinusitis.  Thus, service 
connection may not be granted.

Left Knee Disability

The veteran claims entitlement to service connection for a 
left knee disability.  The service medical records show 
complaints in February 1995 of a recent onset of left knee 
crepitus.  At that time the examiner made findings of left 
knee crepitus on motion with pain felt behind the knee cap, 
which was diagnosed as left knee patello-femoral pain.  
During VA examination in September 1997, the veteran 
complained of anterolateral left knee pain since 1994; after 
examination the diagnosis was bilateral knee pain, probable 
patellofemoral joint pain.  During examination in May 2000 
the veteran continued to have left knee pain which he 
indicated started during service; after examination the 
diagnosis was patellar tendonitis or jumpers knee.

The veteran has stated that the left knee pain began in 1994 
during service and has continued following service, and that 
his claimed left knee disability was due to compensating for 
the pain in the right heel.  The veteran's statements and 
testimony regarding a description of his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Based on the medical evidence and 
the appellant's statements and testimony, the Board concludes 
that a left knee disability, currently diagnosed as patellar 
tendonitis originated in service.  Accordingly service 
connection for a left knee disability is warranted.

Disability of the Left Ankle and Foot

The veteran claims entitlement to service connection for a 
disability of the left ankle and foot, which he describes 
specifically as associated with his left heel.  During 
service a bone scan of both feet revealed moderate increased 
activity at the posterior calcaneus and mid foot bilaterally 
without areas of intense activity to suggest stress fracture.  
These findings were believed to likely represent stress 
changes.  In February 1995, the veteran complained of a 
recent onset of left heel cord tenderness.  At that time the 
examiner made findings of mild left ankle tenderness along 
the Achilles tendon insertion.  The diagnosis was mild 
Achilles tendinitis.  During the VA examination in September 
1997, the veteran complained of left heel pain which began in 
1994 and was similar to the symptoms of his service-connected 
right heel disability.  After examination the diagnosis 
included chronic bilateral heel pain, etiology undetermined 
with questionable history of old stress fracture, right 
calcaneus.  During examination in May 2000 the veteran 
continued to have left heel pain which was the same as on the 
right.  After examination the diagnosis included bilateral 
heel pain, with some evidence chronically for bilateral 
calcaneal stress fractures, as well as some mild underlying 
plantar fasciitis.  The examiner opined that the veteran had 
some underlying calcaneal stress fractures with possible 
exacerbation of plantar fasciitis, which appeared to 
constitute a chronic disability.  

The veteran has stated that the left heel symptoms began in 
1994 during service and has continued following service.  
Based on the medical evidence and the appellant's statements 
and testimony, the Board concludes that a disability 
involving the left ankle and foot originated in service.  
Accordingly service connection for a disability of the left 
foot is warranted.





ORDER

An initial rating greater than 10 percent for a service-
connected right heel disability is denied.

Service connection for sinusitis is denied.

Service connection for a left knee disability is granted.

Service connection for a left ankle and foot disability is 
granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

